Fill in this information to identify your case:

Angela Simmons

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: Western District of Washington

Case number _
(if known)

 

Official Form 106Sum

 

Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12115

Be as complete and accurate as possible. If two married people are fiting together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

J Part 1: | Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B

Your assets
Value of what you own.

$309,997.00

$66,922.49

 

 

 

 

 

Your total liabilities

EERE summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J

 

 

te. Copy line 63, Total of all property on Schedule A/B........ssessssscssscesnsssssssssssussssnntisettnatsssssssasstsinsesueteeeeeecee $376,919.49
EEE summarize Your Liabilities
‘Your liabilities
Amount you owe _
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $208,000.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $=

 

+ $36,651.00

 

 

 

$244,651.00

 

 

$1,156.93

$2,421.44

 

aoe Case 20-42350-BD Boe 1" etsy Tae ERD Memes py. 1 oP mB 1 ot2

 
Angela Simmons

Debtor 1 Case number (known
First Name Middle Name Last Neme

ert a: ELEY These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

(2 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out fines 8-9g for statistical purposes. 28 U.S.C. § 169.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11: OR, Form 122C-1 Line 14, $ 0.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

- Total claim -

 

| From Part 4on Schedule E/F, copy the following: -

; — ; 0.00

9a. Domestic support obligations (Copy line 6a.) SO
; . 0.00

Sb. Taxes and certain other debts you owe the government. (Copy line 6b.) qe
. os . aps : 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) Se
0.00

9d. Student loans. (Copy line 6f.) Se
Se. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

Priority claims. (Copy line 6g.) ct
. . a. . 0.00

Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $e

9g. Total. Add lines 9a through of. $ 0.00

 

 

 

 

 

see Case 20-42350-BS Oe fH" MERA MPRUNED en SanalagsOReS MerGeIde Pg. 2 Ofag&e of 2

 

 
   

   

Fill in this information to identify your case and this filing:

     

Debtor 1 Angela Simmons
First Name Middle Name Last Name

   
       
  

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

        

 
 

United States Bankruptcy Court for the: Western District of
Washington

 
 
 
 

(2) Check if this is an

  

Case number

 

 
 

 

amended filing
(if know)

ficial F LOGAJB

Schedule A/B: Property 12/45

 

| In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category

| where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for

: Supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional Pages, write your name and

_ Case number (if known). Answer every question. :

     

1. Do you own or have any legal or
_ (No. Goto Pan 2
Yes. Where is the property?

equitable interest in any residence, building, land, or similar property?

What is the property? Check all that apply
Single-family home

() Duplex or mutti-unit buitding

(2 Condominium or cooperative

4.1 3709 E 13th St
Street address, if available, or other description

Do not deduct secured claims or exemptions. Put _
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property:

 

Current value of the Current value of the

 

Vancouver WA 98661 a Manufactured or mobile home entire property? portion you own?
. Land $ 309,997.00 $ 309,997.00
City State ZIP Code (2 Investment property

. Describe the nature of your ownership
O Timeshare interest (such as fee simple, tenancy by the
Clark County (CD Other. entireties, or a life estate), if known,

Country Who has an interest in the property? Checkone Fee simple
Debtor 1 only
( Debtor 2 only OD Check if this is community property
() Debtor 1 and Debtor 2 only
C At least one of the debtors and another

 

Other information you wish to add about this item, such as local
property identification number:

 

 

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. >» $309,997.00

DDBTA voscriee Your Vehicles

: Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
, you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, Sport utility vehicles, motorcycles

 

 

 

 

 

(CD No
Yes
3.1 Make:Acura Who has an interest in the property? Check one _Donot deduct s ecured claims or ex emptions. Put a
Model: Debtor 1 only _the amount of any secured claims onSchedule D:
Year: 1997 C) Debtor 2 only _ Creditors Who Have Ci vaims Secured by Property:
Approximate mileage: 130000 C) Debtor 1 and Debtor 2 only Current value ofthe Current value of the _
Other information: — (2 Atleast one of the debtors and another entire property? portion you own?
Condition:Good; ©) Check if this is community property (see $ 963.00 $ 963.00

instructions)

 

 

 

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43 Pg. 3 of 26

page 1 of 6
Debtor1 __-Angela Simmons Case number(if known)
rst

ame Middle Name Last Name

ane emeeRAiineieterasies

_ 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercrait, fishing vessels, snowmobiles, motorcycle accessories
No
00 Yes

Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
5. you have attached for Part 2. Write that number here.

 

 

ERRES vescribe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following?
6. Household goods and furnishings . .

Examples: Major appliances, furniture, linens, china, kitchenware

(J No

Yes. Describe...

 

 

_ >. Current value ofthe

= Portion you own? =
Do not deduct secured.
Claims or exemptions, —

 

 

|Couch, love seat, console table, dining chairs, dining tabie, hutch, twin bed, washer, dryer, stove, refridgerato

_ | $ 3,000.00

 

7. Electronics

Examples: Televisions and radios; audio, video, Stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including ceil phones, cameras, media players, games

0) No
Yes. Describe...

 

 

[40" tv, dvd player, cell phone

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or basebail card collections; other collections, memorabilia, collectibles

 

No
© Yes. Describe...
9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
D Yes. Describe...
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
(0 Yes. Describe...
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No

Yes. Describe...

| $ 800,00.

 

[Personal clothing for one person

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
gold, sifver

(No

Yes, Describe...

 

[costume jewelry

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
(2 Yes. Describe...

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43

| $ 4,000.00

Pg. 4 of 26

page 2 of 6
Angela Simmons i
Debtor 1 aah HSS GE Case number(if known)

_ 14. Any other personal and household items you did not already list, including any health aids you did not list.
No
CO) Yes. Give specific information...

 

15, Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
: you have attached for Part 3. Write that number here. » $5,600.00

 

 

 

ARPA vescrite Your Financial Assets

| po yous or have any le r equitable interest in ofthe following? = FF Current value ofthe

oe * Nave any legal or equitable in ee ety

ee : _ Donotdeduct secured _
claims or exemptions.

 

   

16. Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

0) No
YOS... 0. wee CASH csssssssetseereeseenvetss $ 300,00

 

 

 

 

17. Deposits of money

Examples: Checking, Savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses
and other similar institutions. if you have multiple accounts with the same institution, list each.
OONo

VOSS. ccsesescesseees Institution name:
17.1. Checking account: Small business bank $ 47,69 _

17.2. Checking account: 1Q Credit Union $ 331,31.
17.3. Other financial account: misc $ 15.29

 

17.4. Savings account: Capital One 360 $ 2.00
17.5. Savings account: iQ Credit Union $ 5,00

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

(¥) No

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
LLC, partnership, and joint venture

(1 No

Yes. Give specific information about them...........

Name of entity: % of ownership:

Aligned Lifestyles Concierge, AD Simmons BabyQuip independent Quality for 100. % $ 0,00
20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
(J Yes. Give specific information about them...
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
(No
Yes. List each account separately
Type of account Institution name

 

Pension plan: Standard Defined Benefits Pension $ 58,608.20
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

{4} No

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43 Pg. 5 of 26

page 3 of 6
 

Angela Simmons ji
Debtor 1 pa a a — Case number(if known)

_ 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years).
No

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

(No

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
for your benefit

No
(© Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade Secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
No
Q Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No
QD Yes. Give specific information about them...

   

ney or property owed to you? oe ee Current value of the

TSO Property owed ayo, _ ee
ee _ Do not deduct secured
claims oF exemptions.

  

(28. Tax refunds owed to you
No
OQ Yes. Give specific information about them, including whether you already filed the returns and the tax years...

 

Federal: $ 0.00
State: $ 0.00
Local: $ 0.00

 

 

 

 

 

 

29. Family support
Examples: Past due or jump sum alimony, spousal Support, child support, maintenance, divorce settlement, property settlement
No
©) Yes. Give specific information...

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation Pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

No
( Yes. Give specific information...
31. Interests in insurance Policies
No
CO Yes. Name the insurance company of each policy and list its value....
32. Any interest in property that is due you from someone who has died
No
(Yes. Give specific information...
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
No
() Yes. Give specific information...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
claims

©) No

CD) Yes. Give specific information...

35. Any financial assets you did not already list
No
(D Yes. Give specific information...

36. Add the dollar value of the portion you own for ail of your entries from Part 4, including any entries for pages
you have attached for Part 4. Write that number here. > $59,300.49

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43 Pg. 6 of 26

page 4 of 6
Angela Simmons |
Debtor 1 mae Se = Case number(if known)

veneer menereiveiremmanianee

 

Describe Any Business-Related

     

You Own or Have an Interest In. List any real estate in Part 4.

37. Do you own or have any legal or equitable interest in any business-related property?

(1) No. Go to Part 6.
Yes. Go to line 38,
_ Current value of the
- portion you own?
Do not deduct secured

_ claims or exemptions, _
38, Accounts receivable or commissions you already earned

No
(D Yes. Describe...
39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic
devices

No
D Yes. Describe...

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

ONo

Yes, Describe...

 

 

 

 

 

 

[laptop from 2015, canon 3260 printer/scanner, hot spot, 2 trac phone | $ 4,050,00
41. Inventory
No
(1 Yes. Describe...
. Interests in partnerships or joint ventures
No
(7 Yes. Describe........
43. Customer lists, mailing lists, or other compilations
No
(2 Yes.Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
44. Any business-related Property you did not already list
No
() Yes. Give specific information ...........
45. Add the dollar value of the portion you own for ail of your entries from Part 5, including any entries for pages
: you have attached for Part 5. Write that number here. » $1,050.00

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
Pe you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any business-related property?

No. Go to Part 7,
(J Yes. Go to line 47.

 
   

53. Do you have other property of any kind you did not already list?
Examples; Season tickets, country club membership

 

 

 

 

 

 

No
(Yes. Give specific
information...
54, Add the dollar value of all of your entries from Part 7. Write that number here ............ senesasorssnecannesesonsensenseants > $0.00
En List the Totals of Each Part of this Form
/ 55. Part 1: Total real estate, line 2 >» :
$309,997.00 .
56. Part 2: Total vehicles, line 5 $ 963.00
57. Part 3: Total personal and household items, line 15 $ 5,600.00

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43 Pg. 7 of 26

page 5 of 6
An
Debtor 1 a

gela Simmons
Name Middle Name Last Name

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line $2

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add fines 56 through 61 ......0.0. sous

63. Total of all Property on Schedule A/B. Add line 55 + line 62

Case 20-42350-BDL Doc10 Filed 10/30/20 ‘Ent. 10/30/20 19:58:43 Pg. 8 of 26

Case number(if known)

emer tenehenrermaitentrmnttsenniny

$ 59,309.49

 

$ 1,050.00
$ 0.00
+ $ 0.00

 

$ 66,922.49

 

 

 

Copy personal property total»

 

+$
86,922.49

 

 

$ 376,919.49

 

 

page 6 of 6
 

Fill in this information to identify your case:

Angela Simmons

Debtor 1
First Name

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington

Case number
(if known)

CI Check if this is an
amended filing

 

 

Official Form 106C

 

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that

limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

EER cont, the Property You Claim as Exempt

1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

WZ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

_ Brief description of the property and line on. Current value of the __

 

 

Amount of the _ oS Specific laws that allow exemption :
Schedule A/B that lists this property —_—_portion you own S exemption youclaim = ee :
oe _-. Copy the value from __ Check only one box
- _ - ScheduleA/B  - for each exemption a
Brief “3709 E 13th St — a RCW 6.15.010(d) (ii
309,997.
description: $309,997.00 _ [Z1$ 3,000.00
[7] 100% of fair market vatue, up to
Line from any applicable statutory limit
ScheduleA/B: 14 | _
Brief 3709 E 13th St RCW 6.13.030
description: $309,997.00 [713 125,000.00
; [7] 100% of fair market value, up to
_ Line from any applicable statutory limit
Schedule A/B: 44 . wo
Brief 1997 Acura RCW 6.15.010(1 )d) (ii)
description: $ 963.00 [Zs 963.00
[7 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 3.1

3. Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

[7] No
7] Yes. Did you acquire the property covered by the exemption within 1,245 days before you filed this case?
[J No
_. C) Yes
Oficial Form 208 © 20-42350-BDL DocSdtpduleAeRbeRBGK2Ou disni ad B/BK420 19:58:43 Pg. 9 of Bae tot2
 

Debtor Angela Simmons

 

Case number ¢ known)

 

 

First Name Middle Name Last Name
FE *st10na Page
e Brief description of the property and line _ _ Current value of the _ Amount of the _ Specific laws that allow exemption —
: on Schedule AB that lists this Property portion you own : exemption you claim oe oe : :
: es ee © Copy the value from: Check orily one box.
ee oe Schedule AB for each exemption _ ee
Household goods - Couch, love seat, console table, RCW 6.15.010(1)(d)(i)
Brief dining chairs, dining table, hutch, twin bed, washer,
description: dryer, stove, refridgerato $3,000.00 _ $ 3,000.00
. CO 100% of fair market value, up to
one fon AB 5 any applicable statutory limit
chedule A/B: . ce
Brief Electronics - 40” tv, dvd player, ceil phone RCW 6.15.010(1)(c)
description: $800.00 $ 800.00
[]100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 7 .
Brief Clothing - personal clothing for one person RCW 6.15.010 (1)(a)
description: $800.00 $ 800.00
[[] 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 11 -
Brief Jewelry - costume jewelry RCW 6.15.010 (1)(a)
description: $1,000.00 $ 1,000.00
[7] 100% of fair market value, up to
Seem AB 12 any applicable statutory limit
ut !
Brief cash on hand (Cash On Hand) ROW 6.15,010(1)(d)(ii)
Brie
description: $300.00 ¢ 300.00
0 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 16 a ; .
Brief Smail business bank (Checking) RCW 6.15.010(1)(d)(ii)
description: $47.69 $ 47.69
O 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 17.1 ; ;
Brief 1Q Credit Union (Checking) RCW 6.15.010(1)(d)()
ne 331.31
description: $ Cls
. 100% of fair market value, up to
Sueaom AB 172 any applicable statutory limit
Schedule A/B: Ae _
Brief mise (Other) RCW 6.15.010(1)(d)(ii)
description: $15.29 [¥]$ 15.29
[7] 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 173 — .
Brief Capital One 360 (Savings) RCW 6.15.010(1}(d)Gii)
description: $2.00 $ 2.00
: []100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 17.4
Brief 1Q Credit Union (Savings) RCW 6.15.010(1)(d)(ii)
description: $5.00 $ 5.00
. Cc] 100% of fair market value, up to
ine arom AB 175 any applicable statutory limit
Schedule A/B: : ae _
Brief Standard Defined Benefits Pension RCW 74.13.070
description: $58,608.20 $ 58,608.20
[]100% of fair market value, up to
Line from any applicable statutory limit
ScheduleA/B: 21. ae . —
Brief aptop from 2015, canon 3260 printer/scanner, hot spot, ROW 6.15.010 (1)(d)(iii)
description: ‘rac phone $1,050.00 $1,050.00
OQ 100% of fair market value, up to
Line from any applicable statutory limit

Schedule A/B: 40

Official Fo

 

 

 

 

 

 

 

 

 

aS€ 20-42350-BDL DocSstvtulectheRypBeretou Gann af {BGHL0 19:58:43 Pg. 10 GbZ2 of2
Ful in this information to identify your case:

Angela Simmons
First Name

Debtor 1

Middle Name Last Name

Debtor 2
(Spouse, if filing)” First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington

Case number
(if know)

 

() Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. if two married people are filing together,
more space is needed, copy the Additional Page, fill it out, number the entries,
name and case number (if known).

both are equally responsible for supplying correct information. if
and attach it to this form. On the top of any additional pages, write your

1. Do any creditors have claims secured by your property?
QO No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below,

Ee us All Secured Claims

-2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately for each claim. tt
Creditors in Part 2. As much as possible, list the claims in

More than one creditor has a particular claim; list the other
~ alphabetical order according to the creditor's name.

 
 

Describe the property that secures the claim: $ 176,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 309,997.00 $ 0,00
BSI FINANCIAL SERVICES 3709 E 13th St, Vancouver, WA 98661 - $309,997.00
Creditor’s Name
PO BOX 527
Number Street As of the date you file, the claim is: Check all that
Titusville PA 16354 apply.
City State ZIP Code ©) Contingent
Who owes the debt? Check one. (2) Unliquidated
Debtor 1 only ( Disputed
(3 Debtor 2 only ;
(2 Debtor 1 and Debtor 2 only Nature of lien. Check all that apply.
() At least one of the debtors and another secured car ann made (such as mortgage or
(CO Check if this claim relates to a community (J Statutory tien (such as tax lien, mechanic’s lien)
debt (J Judgment fien from a lawsuit
Date debt was incurred CQ) Other (including a right to offset)
Last 4 digits of account number
22 Describe the property that secures the claim: $ 32,000.60 $ 0,00 $ 32,000.00
REAL TIME SOLUTIONS ~ $0.00
Creditor’s Name
1349 EMPIRE CENTRAL
Number Street As of the date you file, the claim is: Check all that
STE 150
apply.
() Contingent
Dallas TX___75247 () Unliquidatea
City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

(D Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(9 Atleast one of the debtors and another

0 Check if this claim relates to a community
ebt

 

Date debt was incurred

© Disputed

Nature of lien. Check all that apply.

An agreement you made (such as mortgage or
secured car foan)

(2 Statutory lien (such as tax lien, mechanic’s lien)

(©) Judgment tien from a lawsuit

(J Other (including a right to offset)
Last 4 digits of account number 8973

Official Form 108 Se 20-42350-BDL DQGnclile v: Erdlfedeh MYR a Mas sdallbs wt O/3 9/20 19:58:43 Pg. 11 of

page 1 of 2
Debtor eanaela Simmons _ a Case number(if known)

eerie

Add the dollar value of your entries in Column A on this page. Write that numberhere: [Es 208,000.00
a List Others to Be Notified for a Debt That You Already Listed

_ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection agency is trying to collect from
_ you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that
you listed in Part 1, list the additional creditors here. if you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page, : oe :

 

 

Official Form 106€0QSe 20-42350-BDL DOSenbddte oH Gs WERE Ons keltby ob 30/20 19:58:43 Pg. 12 of 26

page 2 of 2
Fill in this information to identify your case:

   

Angela Simmons

 

 

Debtor 1

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington
[7] check if this is an

 

 

 

Case umber amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t
1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
C] Yes,
2. List all of your priority unsecured: claims. if a creditor has more than one priority unsecured. claim, list the creditor Separately for each claim: For
- each claim listed, identify what type of claim it is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and
__. fonpriority amounts. As much as possible. list the claims in alphabetical order according to the creditor's name. If you have more than two priority:
_. - Unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors inPat3.
- (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.) : a
2.4
Last 4 digits of account number $ §, §.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code Unliquidated
Who Incurred the debt? Check one. J visputea
Debtor 1 only Type of PRIORITY unsecured claim:
Debtor 2 only Domestic support obligations
(1 Debtor 1 and Debtor 2 only 2) taxes and certain other debts you owe the government
At least one of the debtors and another Ol Claims for death or personal injury while you were
Cl check if this claim is for a community debt intoxicated
is the claim subject to offset? C1 other. Specify
C No
22 Last 4 digits of account number $ $ $
Priority Creditors Name When was the debt incurred?
Number Streat As of the date you file, the claim is: Check all that apply.
O Contingent
[2] untiquidated
City State ZIP Code oC Disputed
© incurred the debt? Check one.
Debtor 4 only Type of PRIORITY unsecured claim:
CJ Debtor 2 only [7] Domestic support obligations
[1 Debtor 1 and Debtor 2 only C7] taxes and certain other debts you owe the government
C) Aticast one of the debtors and another CJ ciaims for death or personal injury while you were
[J Check if this claim Is for a community debt intoxicated
Is the claim subject to offset? C1 other. s ,
CI No
Lneeemeinnaaem ¥ OS

 

 

 

 

 

 

 

 

58:43 Pg. 13 0f26~
Official Fom@@g6¢F 20-42350-BDL Le@hedld EMF: Reid WV RRQ ve bret. A O/ 30/20 19:5 g page 1 of 5
Debtor 4 Angela Simmons

 

First Name Middle Name Last Name

ee All of Your NONPRIORITY Unsecured Claims

Case number (known,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
_ Nonpriority unsecured claim, list the creditor separately for each claim: For each claim listed, identify what type of claim itis. Do not list claims already.
“included in Part 1. tf more than one creditor holds a particular claim, list the other creditors in Part 3.1 you have more than three nonpriority unsecured
__. Claims fill out the Continuation Page of Part 2. a] ee, es = :
. DISCOVER FINANCIAL SERVICES
4
. — Last 4 digits of account number 4863 $13,315.00
lonpriority Creditors Name el
When was the debt incurred? 03/01/2002
PO BOX 15298 mwas the
Number Street
As of the date you file, the claim is: Check all that apply.
Wilmington DE 19850 [J contingent
City State ZIP Code [Z] unliquidated
ire incurred the debt? Check one. CJ bisputea
Debtor 1 only _
CO pebtor 2 only Type of NONPRIORITY unsecured claim:
[7] Debtor 4 and Debtor 2 only (J student toans
[7] At teast one of the debtors and another Peta ae ot revert n riowy dame eement or divorce
(Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WZ) other. speciy
No
Yes
4.2 | ENAHNCED RECOVERY CORPORATION Last 4 digits of account number 9263 $207.00
When was the debt incurred? 01/01/2019
Nonpriority Creditors Name
8014 BAYBERRY RD
Number Street As of the date you file, the claim Is: Check all that apply.
Jacksonville FL 32256 a Contingent
Oly State ZIP Code Unliquidated
ihe Incurred the debt? Check one. 7) pisputea
oJ Debtor 1 only Type of NONPRIORITY unsecured claim:
oO Den, oy Debtor 2 Q Student loans
enor tan 2 only Obligations arising out of a Separation agreement or divorce
CJ Atieast one of the debtors and another that you did not report as priority claims
oO Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
PA Other. Specify
Is the claim subject to offset?
No
Cly
43 JP MORGAN CHASECARD 5000
Last 4 digits of account number $13,589.00
Nonpriorty Creditors Name When was the debt incurred? 07/01/2004
PO BOX 15298
Number Street
As of the date you file, the claim is: Check all that apply.
Wilmington DE 19850 CJ contingent
Tiy State" 21 Cade est
Who incurred the debt? Check one. J unliquidated
[Z] Debtor 4 only C pisputea
D2 pebtor 2 only Type of NONPRIORITY unsecured claim:
C Debtor 1 and Debtor 2 only O Student foans
Cat least one of the debtors and another Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
J Cheek if this claim Is for a community debt Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {) other. specity
No
C] Yes

 

 

 

 

 

 

a - ) 58:43 Pg. 14 of 26
Official Fofasee/PO-42350-BDL Deheddh EUG RRA Rv. Grade dO/ 20/20 19:58:43 g page 2 of 5
Angela Simmons
First Name Middle Name Last Name

Debtor 7 Case number (known)

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
YI Yes

i 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.

 

Pp;
[44] KOHLS /CAPITAL ONE Last 4 digits of account number 2181 1,520.00
Nonpriority Creditors Name ¢ 1,520.0

N56 RIDGEWODD DR When was the debt incurred? 10/01/1006
Number Street

 

 

 

 

As of the date you file, the claim Is: Check all that apply.

 

 

Menomonee Falls Wi 53051 ;

City State ZIP Code qo Contingent
Unliquidated

Who incurred the debt? Check one. oO Disputed

WwW Debtor 1 only

C1 Debtor 2 only

O Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Type of NONPRIORITY unsecured claim:
CI student ioans

Cl Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

 

 

 

 

 

 

 

 

 

oO Check if this claim is for a community debt oO Debts to pension or profit-sharing plans, and other similar debts
[Z] other. specify
is the claim subject to offset?
No
EF] Yes
4.5 | SYNCCB/CAR CARE SYN Last 4 digits of account number 4601 s Unknown
Nonprioriy Grediors Name When was the debt incurred? 11 [Qi (2003
PO BOX 965036
Number Street
As of the dato you file, the claim Is: Check ail that apply.
ORLANDO FL 32896 C1 Contingent
City State Zip Code (I untiquidated
Who incurred the debt? Check one. CJ Disputed
Debtor 1 only sae
Type of NONPRIORITY unsecured claim:
[5] Debtor 2 only

[7] student loans

Cl Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(2) Debtor 4 and Debtor 2 only
oO At least one of the debtors and another

 

 

 

 

 

 

 

CI Check if this claim is for a community debt Cj Debts to pension or profit-sharing plans, and other similar debts
[Z] Other. specity
is the claim subject to offset?
No
(-6 | WELLS FARGO CARD SERVICES Last 4 digits of account number 0600 $8,020.00
9 .
Nonpriority Creditors Name When was the debt incurred? 04/01/2001
PO BOX 14517
Number Street
As of the date you file, the claim Is: Check ail that apply.
Des Moines lA 50306 C1 Contingent
Ciy State "21 Code so
Who incurred the debt? Check one. ° CJ uniiquidates
£2] Debtor 1 only C1 visputea
C1) pebtor 2 only Type of NONPRIORITY unsecured claim:
Ol Debtor 1 and Debtor 2 only [J student loans
CI At least one of the debtors and another O Obligations arising out of a separation agreement or divorce

that you did not report as Priority claims

C1 Check if this claim is for a community debt CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? IZ] other. Specify

No

[J Yes

 

 

 

 

~~

58:43 Pg. 15 of 26
Official Fo@aeee/PO-42350-BDL Lheddi BNE RRA Que righ, 2 0/ 20/20 19 9 page 3 of 5
Debtor 4 Angela Simmons
First Name Middle Name Last Name

ron: Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or i
\

Case number (i known)

 

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 4 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): Part 1: Creditors with Priority Unsecured Claims
Number Streat (2) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims
Number Streat (7) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (CF) Part 1: Creditors with Priority Unsecured Claims
Number Street (7) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims
Number Street ([] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
Number Street (7) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZiP Code
i On which entry in Part 4 or Part 2 did you list the original creditor?
ame
Line of (Check one): [J Part 1: Creditors with Priority Unsecured Claims
Numbe si
mer wrest [7] Part 2: Creditors with Nonpriority Unsecured
Claims
oy Sisio FIP Gode Last 4 digits of account number

 

 

 

 

 

 

; 58:43 Pg. 16 of 26
Official FO@AGEELO-42350-BDL Defredlte ev RLM AAA Qve Fate tO/ 30/20 19:58:43 Pg page 4 of 5.
Debtor 4 Angela Simmons
First Name Middie Name Last Name

ae the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for Statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Case number (i known),

 

 

 

 

 

 

Total claim
“Total claims 6a. Domestic support obligations 6a. $ 0.00
from Parts . 6b. Taxes and certain other debts you owe the
ee government 6b. $ 0.00
a
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
- 6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. $ 0.00
lial
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
I
- Total claim
Total. claims 6f. Student loans 6f. $ 0.00
- from Part 2 6g. Obligations arising out of a separation agreement
: : or divorce that you did not report as priority 0.00
claims 6g. $s

6h. Debts to pension or profit-sharing plans, and other

similar debts 6h. $ 0.00
ee chal

=) Gi. Other. Add all other nonpriority unsecured claims.

 

Write that amount here. Gi. +s 36,651.00
6j. Total. Add lines 6f through Gi. 6j. 5 36,651.00

 

 

 

 

 

Official FomggeEPO-42350-BDL  DsafiedGle EFI ebidd aC Rive Gabe kee 19:58:43 Pg. 17 of 26 ce 5 of 5
 

Fill in this information to identify your case:

Debtor 1 Angela Simmons

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing)” First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington

Case number () Check if this is an
(if know) amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If two married people are filing together, both are e
information. If more space is needed, copy the additional page, fill it out,
any additional pages, write your name and case number (if known).

12/15

qually responsible for supplying correct
number the entries, and attach it to this page. On the top of

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2, List separately each person or company with whom you have the contract or lease.

(for example, rent, vehicle lease, cell phone). See the instructions for this form in the i
contracts and unexpired leases.

Then state what each contract or lease is for
instruction booklet for more examples of executory

__. Person or company with whom you have the contract or lease State what the contract or lease is for

Offelal Form 19 ase 20-42350-BDL  DoOCsdihiute EBA URUR na urelbbert 1/30/20 19:58:43 Pg. 18 of 26

page i of 1
  

Fill in this information to identify your case:

     

Debtor1 Angela Simmons

First Name Middle Name Last Name

    
   
 
 

Debtor 2
(Spouse, if filing)” First Name Middle Name Last Name

 

         

United States Bankruptcy Court for the: Wester District of Washington

 
   
  

Case number
(if know)

 

O Check if this is an

 
 

 

amended filing
Official Form 106H
Schedule H: Your Codebtors 12/45

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. If more Space is needed, copy the Additional Page, fill

it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
name and case number (if known). Answer every question.

1, Do you have any codebtors? (if you are filing a joint case, do not list either Spouse as a codebtor.)
No
0 Yes

2. Within the fast 8 years, have you lived ina community property state or territory? (Community property states and territories include Arizona,
; California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

© No. Go to line 3.

Yes, Did your spouse, former Spouse, or legal equivatent live with you at the time?
No

©) Yes. in which community state or territory did you live? - Fill in the name and current address of that person.

 

| 3, InColumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
i in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official

Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2,

Column 1: Your codebtor

 

Column 2: The creditor to whom you owe the debt
__Checkall schedules that apply;

58: Pg. 19 of 26
Official Form 108 ASE 20-42350-BDL Doc 10 File dah tS 0/29, suite nt: 10/30/20 19:58:43 g

page 1 of 1
  

aL MIE Rana lcolanertitsti pt identify your case:

   

Angela Simmons

    

 

     
 
 

 

Debtor 1

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

        

United States Bankruptcy Court for the: .. Western District of Washington

 
 

Case number

Check if this is:
(if known)

An amended filing

Cla supplement showing postpetition chapter 13
income as of the following date:

 

 
 

 

Official Form 1061

MM / DD/ YrYY

Schedule |: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsibie for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your Spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EERE ve corine Employment

 

4. Fil in your employment

 

 

information. Debtor1 ee _ Debtor 2 or non-filing spouse
If you have more than one job,
| attach a separate page with
| information about additional Employment status Wlemptoyed C] Employed
+ employers. CJ} Not employed Not employed
Include part-time, seasonal, or

self-employed work. . INDEPENDENT CONTRACTOR

Occupation may include student Occupation

or homemaker, if it applies. ALIGNED LIFESTYLE

CONCIERGE

Employer’s name

 

Employer's address 3709 EAST 13TH ST
Number Street Number Street

 

 

 

 

 

Vancouver, WA 98661
City State “ZIP Code City State ZIP Code
How long employed there? 4 YRS

Ee ov Details About Monthly Income

 

 

 

 

 

 

 

 

 

 

 

Estimate monthly income as of the date you file this form. ff you have nothing to report for any line, write $0 in the space. Include your non-filing
Spouse unless you are separated.
If you or your non-filing Spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.
-ForDebtor1 — For. Debtor 2 or |
oS ee non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $
3. Estimate and list monthly overtime pay. 3. +g 0.00 + $
4. Calculate gross income. Add line 2 + line 3. 4.1; $ 0.00 $

 

 

 

 

 

 

 

omesFome’88e 20-42350-BDL Doc 10 FaReeH#OLI@@Geonent. 10/30/20 19:58:43 Pg. 200f 26... ,
i

Debtor 4

 

 

12. Add the amount in the fast column of line 10 to the

13. Do you expect an increase or de

Angela Simmons

 

 

Case number (it known,

 

 

 

 

 

 

 

Include contributions from
friends or relatives.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
_ For Debtori For Debtor 2 or
ee ae non-filing spouse |
Copy line 4 here. ccesssssmnteetntntnstistinttetnnitanstsiittieeseeeeeece. Dd4  § 0.00 $$.
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa $ 0.00 $
5b. Mandatory contributions for retirement plans 5b. = §$ 0.00 $
5c. Voluntary contributions for retirement plans 5. $$ 0.00 $
§d, Required repayments of retirement fund loans 5d. $ 0.00 $
5e. insurance Se. $ 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions. Specify: 5h. #$ 0.00 + $
$. $
$ $
$. $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h, $ 0.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. $ 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each Property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 190.93 $
monthly net income. 8a.
8b. interest and dividends 8b. ¢ 0.00 $
8c. Family support payments that you, a non-filing Spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §$ 866.00 $
8e. Social Security 8. §¢ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies, 0.00
Specify: ef. = § : $,
8g. Pension or retirement income 8g. ¢ 0.00 $
8h. Other monthly income. Specify: Church Stipend 8h. +¢ 100.00 +$
| ®. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + af +8g + 8h. 9. | g 1,156.93 $
10. Calculate monthly income. Add line 7 + line 9. _ 1,156.93
Add the entries in Jine 10 for Debtor 4 and Debtor 2 or non-filing spouse. 10. $__1,156.93 + § | F- 2 -

 

/11. State all other regular contributions to the expenses that you list in Schedule J.
an unmarried partner, members of your household, your dependents, your roommates, and other

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

crease within the year after you file this form?

1 No. Majority of current income is from unemployment. It will run out.
[Vl Yes. Explain: CARES act additional monies ran out but could be

reinstated - unkonown

amount in line 11. The result is the combined monthly income.

1.4 § 0.00

12.

Combined
monthly income

1,156.93

 

i

i

i

 

 
Fill in this information to identify your case:

Angela Simmons
Debtor 1 +f et oe,
First Namo Middis Neme Last Name Check if this is:

 

Debtor 2 Ci] .
(Spouse, if filing) First Name Middle Name Last Name An amended filing

seat : Ca supplement showing postpetition chapter 13
: . Western District of Washington .
United States Bankruptcy Court for the: 9 (State) expenses as of the following date:

Case number WMT DD)
(if known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is heeded, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE ve scrine Your Household

1. Is this a joint case?

Vno. Go to line 2.

CQ Yes. Does Debtor 2 live in a separate household?

No
LWes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? iV INo
: Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ccc CT
Do not state the dependents’ No

 

names. [Ives

I No
| Yes

 

 

 

 

No
Yes
LIN
[Ives
La No
Yes
8, Do your expenses include Iv INo
expenses of people other than

yourself and your dependents? _ Q} Yes

part 2: (Cone Your Ongoing Monthly Expenses

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

_ Include expenses paid for with non-cash government assistance if you know the value of oguieuieeteeantncnes
_ Such assistance and have included it on Schedule I: Your Income (Official Form 1061.) __ Your expenses —

_ 4. The rental or home ownership expenses for your residence. Include first mortgage payments and 1,232.44
: any rent for the ground or lot. SEE

 

 

 

4,
if not included in line 4:
0.00
4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. §$ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d, $ 0.00
Official Form 106J Ss

Case 20-42350-BDL Doc 10° "Pita OrSBFR*¢%Ent. 10/30/20 19:58:43 Pg. 22 of 2fage1
Angela Simmons

 

Debtor 1

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10,
A.

12.

13.
14.

15.

46.

247.

18.
19.

20.

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

 

 

 

 

 

 

Case number (known,

. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations
insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
18c. Vehicle insurance
18d. Other insurance. Specify:
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
Installment or lease payments:
17a. Car payments for Vehicle 4
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify;
Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your income (Official Form 1061).
Other payments you make to support others who do not live with you.
Specify:
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property
20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Official Form 106J

6a.
6b.

6d.

10.
11.

12.
43.
14.

18a.
15b.
186.
15d.

16.

17a.
47b.
17c.

17d.

18,

19.

20a.
20b.
20c.
20d.
20e.

_ Yourexpenses

$______ 0.00

$ 50.00

$80.00
$48.00
$0.00
$ 430.00

LHe .00
$70.00
$40.00
$00

$ 150.00

$_____117.00 |
$___ 98.00

0.00
S000
$106.00
$00

$ 0.00

$0.00
$0.00
s___ 0.00.

$____ 0.00

5 0.00

$ 0.00

$00
$0.00
SH 0.00
SH 00
$00

Case 20-42350-BDL Doc 10° EIS GMSGS8" "Ent. 10/30/20 19:58:43 Pg. 23 of 26age2

 
Angela Simmons
First Name Miidie Name Last Name

Debtor 1

 

2. Other. Specify:

Case number tinown,

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

21. $$
ere
+$
+$
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. | ¢ 2,421.44
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a 22b. $
and 22b, The result is your monthly expenses. 226. 3 2,421.44
23. Calculate your monthly net income.
$ 1,156.93
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23d.  .§ 2,421.44
23c. Subtract your monthly expenses from your monthly income. $ -1,264.51
The result is your monthly net income. 23c.
_24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you xpect to finish paying for your car foan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
a nee en
C2} Yes, | Explain here:
|
{
Official Form 106J Schedule J: Y; Ss 019:58:43 Pg. 24 of 2fage 3
Case 20-42350-BDL Doc 10° Pitéa TOPSE73""*Ent. 10/30/2 g
  

 

Fill in this information to identify your case:

  

Debtor 4 Angela Simmons

First Name Middie Name Last Name

 
   

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

 

   

United States Bankruptcy Court for the Western District of Washington

Case number
(if known)

 

 

 

  

CQ) Check if this is an

 

amended filing

Official Form 106Dec

 

Declaration About an Individual Debtor’s Schedules 42/16

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or

obtaining money or Property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1 341, 1519, and 3571.

ie: Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

[Z No

Q) Yes. Name of person , Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 11 9).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

_ X /s/ Angela Simmons x
Signature of Debtor 1 Signature of Debtor 2

 

pate 10/30/2020 Date

ane etnies ———
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Ppasiutes o 58:43

6
Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 1 Pg. 25 of 2
 

BSI FINANCIAL SERVICES
PO BOX 527
Titusville, PA 16354

DISCOVER FINANCIAL SERVICES
PO BOX 15298
Wilmington, DE 19850

ENAHNCED RECOVERY CORPORATION
8014 BAYBERRY RD
Jacksonville, FL 32256

JP MORGAN CHASECARD
PO BOX 15298
Wilmington, DE 19850

KOHLS /CAPITAL ONE
N56 RIDGEWODD DR
Menomonee Falls, WI 53051

REAL TIME SOLUTIONS
1349 EMPIRE CENTRAL
STE 150

Dallas, TX 75247

SYNCCB/CAR CARE SYN
PO BOX 965036
ORLANDO, FL 32896

WELLS FARGO CARD SERVICES
PO BOX 14517
Des Moines, IA 50306

Case 20-42350-BDL Doc10 Filed 10/30/20 Ent. 10/30/20 19:58:43 Pg. 26 of 26
